 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   JORGE CORENA,                                   Case No. 1:16-cv-01025-LJO-EPG (PC)
 9                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
10         v.
                                                     (ECF. NOS. 70 & 73)
11   RODRIGUEZ, et al.,
12                Defendants.
13

14          Jorge Corena (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding on his Second
16   Amended Complaint (ECF No. 14), on his claims against defendants Rodriguez, Cerveza, and
17   Doe for excessive force in violation of the Eighth Amendment, against the Doe defendant for
18   failure to protect in violation of the Eighth Amendment, and against defendants Rodriguez and
19   Doe for retaliation in violation of the First Amendment. (ECF No. 26). The matter was
20   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
21   Rule 302.
22          On January 4, 2019, Plaintiff filed a motion for a preliminary injunction. (ECF No. 70).
23   On January 9, 2019, Magistrate Judge Erica P. Grosjean entered findings and
24   recommendations, recommending “that Plaintiff’s motion for a preliminary injunction be
25   DENIED, without prejudice to Plaintiff filing a separate action based on his allegations in the
26   Motion and seeking injunctive relief in that case.” (ECF No. 73, p. 3).
27          The parties were provided an opportunity to file objections to the findings and
28   recommendations. The deadline for filing objections has passed, and none of the parties have
                                                    1
 1   objected or otherwise responded to the findings and recommendations.
 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 3   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 4   the Court finds the findings and recommendations to be supported by the record and proper
 5   analysis.
 6          Accordingly, THE COURT HEREBY ORDERS that:
 7          1. The findings and recommendations issued by the magistrate judge on January 9,
 8               2019, are ADOPTED in full; and
 9          2. Plaintiff’s motion for a preliminary injunction is DENIED, without prejudice to
10               Plaintiff filing a separate action based on his allegations in the motion and seeking
11               injunctive relief in that case.
12
     IT IS SO ORDERED.
13

14      Dated:      February 14, 2019                      /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
